Citation Nr: 0325408	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-07 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured ilium, acetabulae, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to October 
1980 as well as periods of active duty for training from May 
to June 1981, in June 1982 and from July 1983 to January 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran was scheduled for a hearing at the RO in January 
2002, for which he did not appear.


FINDING OF FACT

The veteran's service-connected residuals of a fractured 
ilium, acetabulae, left hip result in no more than slight hip 
disability.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a fractured ilium, acetabulae, left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including Diagnostic Code 5255 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in a December 1999 
rating decision, July 2001 statement of the case (SOC), and 
December 2002 supplemental statement of the case (SSOC) of 
the applicable law and reasons for the denial of the claim.  

By virtue of December 2002 SSOC from the RO, the veteran has 
been informed of what the evidence needs to show in order for 
the claim to be granted.  VA has also informed the veteran of 
the type of information and evidence necessary to 
substantiate his claim, and of who is responsible for 
producing evidence by virtue of February 2001 correspondence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, there is no indication of any additional 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 1999 and 
2002.  Additional examination and opinions are not warranted 
in this case.  See 38 C.F.R. § 3.159(c)(4)(A).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

In a November 1984 rating action, the RO granted entitlement 
to service connection for residuals of a fractured left 
ilium, acetabulae, for which a 10 percent evaluation was 
assigned.  The grant was based on service medical records 
which showed that the veteran fractured the left ilium and 
acetabulae in July 1983 while on active duty for training and 
also sustained contusions and abrasions on both thighs.  The 
injuries to the left thigh and pelvis occurred when a 
forklift pinned him up against an object. 

A May 1986 VA examination report indicated that the fractured 
ilium, acetabulum, was well healed with minimal to mild 
residual pain.  X-ray films of the left hip were negative.  
VA X-ray films of the left hip taken in September 1988 
revealed slight narrowing of the joint space and slight 
narrowing of the shin compatible with a well-healed fracture.

A VA examination of the hips was conducted in August 1997.  
Normal gait was shown.  Range of motion of the hips was full 
and painless.  Examination of the knee joints revealed full 
range of motion without evidence of effusion or tenderness.  
A depression of the left thigh was noted with a small amount 
of tissue loss, but it was not accompanied by paresthesia, 
other scars or any loss of function.  The examiner's 
impression stated that the veteran complained of left hip 
pain, but the examination revealed no evidence of disability 
or lack of function and no decreased range of motion.  X-ray 
films of the pelvis revealed a healed fracture of the left 
ilium.  A diagnosis of a history of a fracture to acetabulum 
with chronic complaints of low back pain and pain in the left 
hip, was made.  

A VA examination of the joints was conducted in November 
1999.  He complained of occasional aching of the left hip 
rotating to the buttocks and down the left leg. There was no 
history of limitation of motion, lack of function, , 
weakness, inability to walk, or having to use appliances, 
i.e., cane, crutches, braces.  It was noted that he was 
employed full-time as a truck driver.  The veteran's 
complaint was aching pain in the left hip, which was vaguely 
described and occasional in frequency.  Physical examination 
revealed normal gait.  The veteran walked without difficulty, 
rose from the chair, and climbed onto the examination table.  
Full range of hip motion in flexion (125 degrees), extension 
(30 degrees), abduction (45 degrees), adduction (25 degrees), 
and external/internal rotation (60/40 degrees).  Straight leg 
raising was negative.  A diagnosis of a history of a 
fractured pelvis while on active duty, occasional aching 
pain, with no limitation of motion or physical disability on 
examination.  X-ray films of the left hip showed mild 
osteoarthritis.  

When seen by VA in April 2001, the veteran complained of 
worsening left hip pain.  Tenderness and pain with abduction 
and flexion of the left hip was noted.  He was not in 
distress and walked with a normal gait.  

The veteran was most recently examined by VA in October 2002.  
The veteran complained of pain in the hip joint and 
occasional popping noises.  The report mentioned that he was 
employed as a truck driver requiring some heavy lifting, 
increasing the amount of pain in the left hip.  It was noted 
that an August 2001 computed tomography (CT) scan of the 
pelvis was normal.  Physical examination revealed normal 
range of motion and no gait problems.  Flexion was to 125 
degrees, extension was to 30 degrees, abduction was to 45 
degrees, adduction was to 25 degrees, external rotation was 
to 16 degrees, and internal rotation was to 40 degrees.  X-
ray films of the pelvis and left hip revealed normal bones, 
joints and soft tissues.  A final diagnosis of a fracture of 
the ilium, left with extension into the acetabulum, no 
significant loss of function at the present time and X-rays 
within normal limits, was made.   


Pertinent Law and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2002).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2002).  However, where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Therefore, those documents 
created in proximity to the recent claim are the most 
probative in determining the current extent of impairment.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left hip disability is currently evaluated as 
10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  Under the provisions of Diagnostic Code 5255, a 10 
percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  A 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for a fracture of the surgical neck of 
the femur, with a false joint.  A 60 percent rating may be 
assigned for fracture of the shaft or anatomical neck of the 
femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  An 80 percent 
rating is assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2002).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2002).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2002).

Furthermore, according to 38 C.F.R. § 4.59 (2002), painful 
motion is an important factor of disability with any form of 
arthritis.  The facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Analysis

The RO has rated the veteran's residuals of a fractured 
ilium, acetabulae, left hip as 10 percent disabling under 
Diagnostic Code 5255.  It is permissible to evaluate the 
veteran's service-connected disorder under provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2002).  Here, the RO chose to rate by analogy to the 
anatomical location, the femur, and thus cited Diagnostic 
Code 5255, impairment of the femur.

After reviewing the record as it now stands, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of the currently assigned 
10 percent evaluation.  Evidence dated from 1999 to the 
present time has consistently revealed full range of motion 
of the left hip, no gait abnormalities, and no functional 
impairment.  The only symptom which has been consistently 
documented from 1999 to 2002 is pain.  That symptom 
essentially provides the basis for the currently assigned 10 
percent evaluation under DC 5255, consistent with impairment 
of the femur with slight hip disability.  See also 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2002).  

In addition, the Board will consider other diagnostic codes 
that are potentially applicable to the veteran's disability; 
he is entitled to be rated under the code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  In this regard, it is noted that 
there is no evidence, subjective or objective, that the 
veteran has ankylosis of the left hip, limitation of motion 
of the thigh, or impairment of the thigh so as to permit a 
higher rating under Codes 5250, 5251, 5252 or 5253.  Flexion 
of the thigh is not limited to 30 degrees so as to warrant a 
20 percent rating; rather, the veteran has 125 degrees of 
flexion of the left thigh.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Nor is there limitation of abduction with motion 
lost beyond 10 degrees so as to warrant a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  The veteran has 
demonstrated abduction to 45 degrees.  Finally, there is no 
indication in the evidence of record that the veteran's 
disability is manifested by a flail joint so as to warrant an 
80 percent rating under Code 5254.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows: degenerative 
arthritis established by X- ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The Board notes that X-ray films of the left hip taken in 
conjunction with the VA examination conducted in 1999 
revealed mild osteoarthritis.  X-ray films of the left hip 
taken subsequently in 2002 were within normal limits and 
there is no other recent evidence of record establishing the 
presence of arthritis of the left hip.  

Even were the Board to assume the presence of arthritis of 
the left hip, it is unaccompanied by any limitation of 
motion, and therefore a compensable evaluation would not be 
warranted under DC 5003.  Accordingly, the left hip 
disability would not be more appropriately evaluated under 
Diagnostic Codes 5003-5010, used for the evaluation of 
degenerative and traumatic arthritis, respectively.

Furthermore, a separate evaluation is not warranted for 
arthritis of the left hip.  Impairment associated with the 
veteran's service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1995).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. 261.  The evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2002).  As discussed previously, 
painful motion is already the basis for the currently 
assigned 10 percent evaluation under DC 5255 and is 
essentially the only symptomatology which was associated with 
the X-ray evidence of osteoarthritis as shown in 1999.  

The Board has also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted.  The veteran has reported that he has left hip 
pain and pain on use.  The Board recognizes these symptoms, 
but notes that there is no currently no objective evidence of 
additional functional loss due to pain, fatigue, 
incoordination or weakness.  VA examiners in 1999 and 2002 
noted normal range of motion, normal gait, no physical 
disability, and no significant loss of function.  Moreover, 
as previously discussed the pain that can be attributed to 
the veteran's disability has been adequately taken into 
account in assigning the current 10 percent rating.  Thus, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.

The RO has adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The RO found that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.  First, the schedular evaluations in this case are 
not inadequate.  Higher schedular ratings are provided under 
diagnostic codes 5250-5255, but the medical evidence reflects 
that comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required any 
recent hospitalization for his left hip disorder.  He does 
not have an exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his left hip disorder.  He is gainfully 
employed as a truck driver.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extraschedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



ORDER

An evaluation in excess of 10 percent for residuals of a 
fractured ilium, acetabulae, left hip is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

